FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                          FEBRUARY 18, 2021
                                                                      STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 22

In the matter of the Estate of Neil P. Johnson, Deceased


Valoie Olson, Personal Representative,                Petitioner and Appellee
     v.
Neil Olson,                                        Respondent and Appellant

                                No. 20200142

Appeal from the District Court of Mountrail County, North Central Judicial
District, the Honorable Stacy J. Louser, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Michael J. Geiermann (argued) and Mary M. Guler (on brief), Bismarck, ND,
for petitioner and appellee.

Theresa L. Kellington, Bismarck, ND, for respondent and appellant.
                             Estate of Johnson
                               No. 20200142

Jensen, Chief Justice.

[¶1] Neil Olson appeals from a district court order dismissing his second
petition requesting formal probate proceedings for the Estate of his great-
uncle, Neil Johnson. The court found Neil Olson was estopped from challenging
the court’s prior finding that he was not an interested person under N.D.C.C.
§ 30.1-01-06(26) and therefore lacked standing to assert his claims. We affirm
the dismissal of Neil Olson’s second petition.

                                       I

[¶2] Neil Johnson died in June 2019. Johnson’s will, dated November 23,
2001, was admitted to informal probate. Valoie Olson, Johnson’s sister, was
appointed as personal representative of Johnson’s Estate. After the will was
admitted into informal probate, Neil Olson, Johnson’s grandnephew, filed a
petition (“first petition”) objecting to informal probate and seeking to remove
Valoie Olson as personal representative. In the first petition, Neil Olson
asserted Johnson’s November 23, 2001 will had been revoked by a subsequent
will, and he argued Valoie Olson was unfit to fulfill the role of personal
representative of the Johnson Estate.

[¶3] Valoie Olson moved to dismiss the first petition under N.D.R.Civ.P.
12(b)(6) asserting Neil Olson lacked standing to assert the claims contained in
his petition because he did not qualify as an “interested person” under
N.D.C.C. § 30.1-01-06(26). Neil Olson responded to the motion arguing he
qualified as an interested person with standing to bring the first petition.

[¶4] On October 28, 2019, the district court granted the motion to dismiss the
first petition under N.D.R.Civ.P. 12(b)(6). The court found Neil Olson was not
an interested person and, therefore, did not have standing to bring a claim to
remove Valoie Olson as personal representative of the Johnson Estate
pursuant to N.D.C.C. § 30.1-17-11. Neil Olson did not appeal the court’s finding
he was not an interested person and the dismissal of the first petition.



                                       1
[¶5] On January 13, 2019, Neil Olson filed a second petition objecting to the
informal probate. Valoie Olson moved to dismiss the second petition arguing
the second petition failed to raise any new issues; the issue of standing had
already been decided by the district court; and Neil Olson’s failure to appeal
the court’s prior finding on whether he was an interested person precluded the
relitigation of that issue. Neil Olson responded to the motion to dismiss with a
substantive argument on the issue of whether he was an interested person. He
supported his claim of being an interested person by asserting what he
described as “newly discovered evidence.” His response to whether the prior
order precluded relitigation of the issue of whether he was an interested person
was limited to the assertion that the prior order for dismissal was not final
because it was issued in an informal probate. The court granted the motion to
dismiss under N.D.R.Civ.P. 12(b)(6) after declining to redetermine the issue of
whether Neil Olson was an interested party.

[¶6] On May 15, 2020, Neil Olson appealed. He contends he is an interested
person and has standing to support the second petition for formal probate and
removal of Valoie Olson as personal representative of the Johnson Estate. He
argues “newly discovered evidence” should have been considered by the district
court in determining whether he is an interested person, and the court erred
in declining to reconsider whether he was an interested person because the
order for dismissal of his first petition was issued in an unsupervised, informal
proceeding and, therefore, was not a “final” order.

                                       II

[¶7] Our standard for reviewing a district court’s decision to dismiss a
complaint under N.D.R.Civ.P. 12(b)(6) is well established:

      A motion to dismiss under N.D.R.Civ.P. 12(b)(6) tests the legal
      sufficiency of the claim presented in the complaint. On appeal, we
      construe the complaint in the light most favorable to the plaintiff
      and accept as true the well-pleaded allegations in the complaint.
      This Court will affirm a judgment dismissing a complaint for
      failure to state a claim under N.D.R.Civ.P. 12(b)(6) if we cannot
      discern a potential for proof to support it. We review a district



                                       2
      court’s decision granting a motion to dismiss under N.D.R.Civ.P.
      12(b)(6) de novo.

Martin v. Marquee Pac., LLC, 2018 ND 28, ¶ 9, 906 N.W.2d 65 (internal
citations and quotation marks omitted).

                                       III

[¶8] Neil Olson argues he was not required to appeal the dismissal of his first
petition because it was issued in an informal probate proceeding and,
therefore, was not a final order. The underlying probate proceeding is an
informal, unsupervised probate proceeding. We have previously recognized the
following with regard to the finality of an order in an informal, unsupervised
probate proceeding:

      This is an informal, unsupervised probate case. In an
      unsupervised probate, each proceeding before the court is
      independent of any other proceeding involving the same estate.
      N.D.C.C. § 30.1-12-07. Because each proceeding is independent,
      there needs to be finality, for purposes of appealability, only for the
      proceeding being appealed. In re Estate of Grengs, 2015 ND 152,
      ¶ 18, 864 N.W.2d 424. This Court has explained, “When
      interrelated claims have not all been resolved, the order or
      judgment is not final for review. ‘Thus, in an unsupervised probate,
      an order settling all claims of one claimant is final, even if there
      are pending claims by other claimants.’” Id. (quoting In re Estate
      of Eggl, 2010 ND 104, ¶ 7, 783 N.W.2d 36) (citation omitted).

In re Estate of Ketterling, 2016 ND 190, ¶ 7, 885 N.W.2d 85.

[¶9] The district court’s order dismissing the first petition was entered on
October 28, 2019. That order found Neil Olson was not an interested
individual, and, therefore, he lacked standing to petition for removal of the
personal representative. The October 28, 2019 order resolved all of his pending
claims and was a final order.

[¶10] The notice of entry of order was served on November 13, 2019, and a
timely appeal of that order was required to be filed within 60 days from the
notice of entry of judgment. Neil Olson failed to file a timely appeal from the


                                        3
district court’s order dismissing his first petition. The October 28, 2019 order
dismissing the first petition was a final order and was not challenged through
an appeal.

                                       IV

[¶11] The district court dismissed Neil Olson’s second petition by finding the
prior petition had been dismissed after the court determined Neil Olson was
not an interested person and noting res judicata precluded relitigation of that
issue. Res judicata and collateral estoppel are related preclusion doctrines with
common purposes. Both doctrines promote finality of judgments, “which
increases certainty, avoids multiple litigation, wasteful delay and expense, and
ultimately conserves judicial resources.” Riverwood Commercial Park, L.L.C.
v. Standard Oil Co., Inc., 2007 ND 36, ¶ 13, 729 N.W.2d 101 (quoting Ungar v.
N.D. State Univ., 2006 ND 185, ¶ 10, 721 N.W.2d 16). This Court has
previously explained the application of the two doctrines:

      “Although collateral estoppel is a branch of the broader law of res
      judicata, the doctrines are not the same.” Res judicata, or claim
      preclusion, prevents relitigation of claims that were raised, or
      could have been raised, in prior actions between the same parties
      or their privies. Thus, res judicata means a valid, existing final
      judgment from a court of competent jurisdiction is conclusive with
      regard to claims raised, or those that could have been raised and
      determined, as to [the] parties and their privies in all other actions.
      Res judicata applies even if subsequent claims are based upon a
      different legal theory. Collateral estoppel, or issue preclusion,
      forecloses relitigation of issues of either fact or law in a second
      action based on a different claim, which were necessarily litigated,
      or by logical and necessary implication must have been litigated,
      and decided in the prior action.

Id. (quoting Ungar, at ¶ 11).

[¶12] The “doctrines of res judicata claim preclusion and collateral estoppel
issue preclusion ‘should apply as fairness and justice require, and should not
be applied so rigidly as to defeat the ends of justice.’” Skogen v. Hemen Twp.
Bd., 2010 ND 92, ¶ 17, 782 N.W.2d 638 (quoting Riverwood Commercial Park,


                                        4
2007 ND 36, ¶ 14, 729 N.W.2d 101). Whether res judicata or collateral estoppel
applies is a question of law and is fully reviewable on appeal. Great Plains
Royalty Corp. v. Earl Schwartz Co., 2019 ND 124, ¶ 11, 927 N.W.2d 880.

[¶13] Neil Olson’s only argument in the district court and in this Court pertain
to whether the court’s prior determination that he was not an interested person
precluded relitigation of that issue was the contention that the order
dismissing the first petition was not final because it was issued in informal
probate proceedings. The court correctly determined its prior order was a final
order. Under the circumstances of this case, and considering the issues raised
by Neil Olson, we conclude the dismissal of the second petition was
appropriate.

                                      V

[¶14] In both the district court and this Court, Neil Olson argued the
substantive merits of whether he was an interested person. He limited his
challenge to whether the prior finding precluded relitigation of the issue of
whether he was an interested individual to the issue of unsupervised and
informal probate proceedings. Neil Olson did not raise, either in the district
court or on appeal, whether the court’s decision was on the merits after finding
that he was not an interested person and subsequently dismissing the action
for lack of standing. A judgment issued on the merits in a prior action between
the same parties or privies constitutes a bar to a subsequent action based upon
the same claim, claims, or cause of action. Matter of Estate of Finstrom, 2020
ND 227, ¶ 46, 950 N.W.2d 401. This Court has not previously considered
whether a dismissal based on a lack of standing is an adjudication on the
claim’s merits. Botteicher v. Becker, 2018 ND 111, ¶ 8, 910 N.W.2d 861.

[¶15] This Court does not consider questions not presented to the trial court.
Avila v. Weaver, 2019 ND 20, ¶ 12, 921 N.W.2d 450. We also do not consider
arguments not adequately articulated, supported, and briefed. State v. Noack,
2007 ND 82, ¶¶ 8, 10, 732 N.W.2d 389. The issue of whether the court’s finding
that Neil Olson was not an interested person and, therefore, lacked standing,
is a decision on the merits was not raised in the trial court and has not been
briefed in this Court. We decline to determine, and leave open, the question of

                                       5
whether a dismissal based on a lack of standing is an adjudication on the
claim’s merits.

                                     VI

[¶16] In Neil Olson’s second petition, he challenged the district court’s prior
substantive determination of whether he was an interested person and the
finality of an order in an unsupervised, informal proceeding. The court’s
dismissal of Neil Olson’s first petition resolved all his pending claims, was a
final order, and was not appealed. The court properly dismissed Neil Olson’s
second petition under N.D.R.Civ.P. 12(b)(6) when Neil Olson’s arguments were
limited to the substantive issue and the incorrect assertion that the dismissal
of the first petition was not a final order. We affirm.

[¶17] Jon J. Jensen, C.J.
      Lisa Fair McEvers
      Jerod E. Tufte
      Gail Hagerty, S.J.

      I concur in the result.
      Daniel J. Crothers

[¶18] The Honorable Gail Hagerty, S.J., sitting in place of VandeWalle, J.,
disqualified.




                                      6